Case 1:18-cv-00069-HYJ-PJG ECF No. 38, PageID.538 Filed 10/30/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

EDWARD W. REYNOLDS, et al.,

                     Plaintiffs,                    Case No. 1:18-cv-69
v.                                                  Honorable Hala Y. Jarbou
GREG TALBERG, et al.,

                     Defendants,

WILLIAMSTON HIGH SCHOOL GAY-
STRAIGHT ALLIANCE,

                     Intervenor-Defendant.
______________________________/

                                            ORDER

      For the reasons set forth in the Opinion entered this date,

      IT IS ORDERED THAT Defendants’ motion to dismiss (ECF No. 7) is GRANTED.

      IT IS FURTHER OREDERED THAT Defendant-Intervenor’s motion to dismiss (ECF

No. 11) is DENIED as moot.

      IT IS FURTHER ORDERED THAT the Michigan Attorney General’s motion to file an

amicus brief (ECF No. 30) is DENIED as moot.




 Dated: October 30, 2020                            /s/ Hala Y. Jarbou
                                                    Hala Y. Jarbou
                                                    United States District Judge




                                                1
